Allowable Subject Matter
Claims 16-29 are allowed.
Regarding claims 16-28, the prior art fails to teach or clearly suggest the limitations stating:
“A) providing an inorganic dielectric element with a surface in a chamber, wherein the dielectric element rotates in the chamber during operation; and 
B) providing a structuring agent comprising water and ozone and introducing the structuring agent into the chamber so that the structuring agent contacts the surface of the inorganic dielectric element and a roughening is produced in the surface, 
wherein the inorganic dielectric element comprises aluminum oxide”as recited in claim 16.

Taraschi et al. (US 2010/0133529 A1) teaches a method including: providing an inorganic dielectric element with a surface (¶ 0060: 10), and providing a structuring agent comprising water (¶ 0108: wet texturing etch) and introducing the structuring agent so that the structuring agent contacts the surface of the inorganic dielectric element and a roughening is produced in the surface (¶ 0108: texturing etchant contacts surface of 10 to produce a roughened surface).  However, Taraschi is silent to the inorganic dielectric element rotating in a chamber during operation, the structuring agent further comprising ozone, or the inorganic dielectric element comprising aluminum oxide.
Rho et al. (PG Pub. No. US 2010/0326476 A1) teaches a method of applying a chemical agent to a substrate surface, wherein the substrate rotates in a chamber during operation, and the chemical agent comprises ozone (¶ 0045).  However, Rho is silent to the substrate surface comprised by an optoelectric element, or the chemical agent is configured to produce a roughened surface.
Changato et al. (Foreign patent document CN103730350A, machine translation previously provided) teaches an optoelectric element comprising a roughened surface of an aluminum oxide (fig. 1 & related text: roughened surface 101 formed from aluminum oxide) formed by an etching process.  
Therefore, claim 16 is allowable over the cited prior art.
Claims 17-28 depend from claim 16 and are allowable for the same reasons.

Regarding claims 29-30, the prior art fails to teach or clearly suggest the limitations stating:
“an output coupling element comprising at least one inorganic dielectric element with a surface, wherein the inorganic dielectric element comprises a mean roughness between including 20 nm and including 30 nm, and wherein the inorganic dielectric element consists of aluminum oxide” as recited in claim 29.
Taraschi teaches output coupling element 12 comprising inorganic dielectric (¶ 0077) with a roughened emission surface 9 (¶ 0044 & fig. 1).  However, Taraschi is silent to the the inorganic dielectric element consisting of aluminum oxide, as required by claim 29.
Irie (PG Pub. No. US 2015/0247618 A1) teaches an output-coupling element (¶ 0095: 11) of an optoelectronic component (fig. 3), the output coupling element comprising aluminum oxide (¶ 0098: portion 12 comprises Al2O3) and comprising a mean roughness between 0.3 nm and 0.7 nm.  However, portion 12 further comprises an activator.  Therefore, Irie does not teach an inorganic dielectric element consisting of aluminum oxide and comprising a mean roughness between including 20 nm and including 30 nm, as required by claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/               Examiner, Art Unit 2894